ALLOWANCE
The amendment filed 7/21/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 3-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light source module, comprising: a light guide plate, having a first light exit surface, a second light exit surface opposite to the first light exit surface, and a light incident surface connected between the first light exit surface and the second light exit surface, wherein the second light exit surface has a plurality of microstructures; a light source, disposed beside the light incident surface, wherein the light source is adapted to emit light into the light guide plate through the light incident surface; a first inverse prism sheet, disposed beside the first light exit surface of the light guide plate, wherein the first inverse prism sheet has a first bearing surface and a plurality of first prisms, the plurality of first prisms are disposed on the first bearing surface and face the first light exit surface, each of the first prisms has a first surface, the first surface is inclined with respect to the first bearing surface and faces away from the light source, and a first included angle is formed between the first surface and the first bearing surface;included angle is formed between the second surface and the second bearing surface; and an optical element, adapted to receive and adjust a light emitting angle of the light, wherein the optical element is disposed on a side of the second inverse prism sheet away from the light guide plate; wherein a range of one of the first included angle and the second included angle is great than or equal to 29.7° and less than or equal to 59.7°, and a range of the other one of AFTER NON-FINAL17/394,404 -2-Dkt. No.: 21729COR-US the first included angle and the second included angle is great than or equal to 59.7° and less than or equal to 89.7° with respect to claim 1; and 
A dual display device, comprising: a light source module, comprising: a light guide plate, having a first light exit surface, a second light exit surface opposite to the first light exit surface, and a light incident surface connected between the first light exit surface and the second light exit surface, wherein the second light exit surface has a plurality of microstructures; a light source, disposed beside the light incident surface, wherein the light source is adapted to emit light into the light guide plate through the light incident surface; a first inverse prism sheet, disposed beside the first light exit surface of the light guide plate, wherein the first inverse prism sheet has a first bearing surface and a plurality of first prisms, the plurality of first prisms are disposed on the first bearing surface and face the first light exit surface, each of the first prisms has a first surface, the first surface is inclined with respect to the first bearing surface and faces away from the light source, and a first included angle is formed between the first surface AFTER NON-FINAL17/394,404 -4-Dkt. No.: 21729COR-US and the first bearing surface; a second inverse prism sheet, disposed beside the second light exit surface of the light guide plate, wherein the second inverse prism sheet has a second bearing surface and a plurality of second prisms, the plurality of second prisms are disposed on the second bearing surface and face the second light exit surface, each of the second prisms has a second surface, the second surface is inclined with respect to the second bearing surface and faces away from the light source, and a second included angle is formed between the second surface and the second bearing surface; and an optical element, adapted to receive and adjust a light emitting angle of the light, wherein the optical element is disposed on a side of the second inverse prism sheet away from the light guide plate; a first display panel, disposed on a side of the first inverse prism sheet away from the light guide plate; and a second display panel, disposed on a side of the second inverse prism sheet away from the light guide plate; wherein a range of one of the first included angle and the second included angle is great than or equal to 29.7° and less than or equal to 59.7°, and a range of the other one of the first included angle and the second included angle is great than or equal to 59.7° and less than or equal to 89.7° as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2021/0286214), Kang et al. (US 11,042,063), and Yamashita (WO 2005/005881) disclose a similar prism sheet and angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875